DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both “a core, para-0054” and “the stack, para-0057”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:
Regarding claim 14, line 1, please change “comprising at least one of” to - - further comprising at least one of - - for proper reading.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, and 10-19 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Landis (U.S. Patent 4,673,904) hereafter Landis.
As to claim 1, Landis discloses a component carrier as shown in figures 2-10, comprising:
a stack comprising a plurality of electrically conductive layer structures (22, 26, 28, 30, 32, 34, 36, and 38), and a plurality of electrically insulating layer structures (24);
a coax structure, see figure 2, comprising an electrically conductive substantially horizontally extending central trace (26, 28) and an electrically conductive surrounding structure  (40, 42) at least partially surrounding the central trace with electrically insulating material (24) in between;
wherein the coax structure is formed by material (copper) of the layer structures of the stack.
As to claim 2, Landis discloses the trace (26, 28) and the surrounding structure (40, 42) are made of copper (see column 2).
As to claim 4, Landis discloses the surrounding structure (40, 42) is formed of two substantially horizontally extending electrically conductive layer (42) structures and vertically extending electrically conductive layer structures (40), see figures 2 and 3.
As to claim 5, Landis discloses at least one of first and second ends of the trace (26) is connected with an electrically conductive vertical through connection (50), in particular a copper filled laser via.
As to claim 6, Landis discloses the vertical through connection (50) is surrounded by a respective shielding structure (40, 42).
As to claim 7, Landis discloses the shielding structure is an array of further vertical through connections (40) surrounding the electrically conductive through connection (50) see figure 3.
As to claim 8, Landis discloses the shielding structure (40, 42) is a closed or open ring filled with an electrically conductive material and surrounding the electrically conductive through connection (50).
As to claim 10, Landis discloses the surrounding structure (40, 42) has a rectangular cross-section.
As to claim 11, Landis discloses horizontal portions and vertical portions of the surrounding structure directly connected to each other, see figure 2.
As to claims 12-13, Landis discloses the surrounding structure is a sleeve surrounding the trace at one, two, three or four sides thereof.
As to claim 14, Landis further comprising at least one of the following features:
the component carrier comprises at least one component being surface mounted (56, 58, figure 3) on and/or embedded in the component carrier,
selected from a group consisting of: an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component (IC’s 56, 58), a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer. an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip;
wherein at least one of the electrically conductive layer structures (22, 26, 28, 30, 32, 34, 36, 38) of the component carrier comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene;
wherein the electrically insulating layer structure (24) comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide;
a printed circuit board (20), a substrate, and an interposer;
wherein the component carrier is configured as a laminate-type component carrier.
As to claim 15, Landis discloses a method of manufacturing a component carrier as shown in figures 2-10, the method comprising:
forming a stack comprising a plurality of electrically conductive layer structures (22, 26, 28, 30, 32, 34, 36, 38) and a plurality of electrically insulating layer structures (24);
forming a coax structure comprising an electrically conductive substantially horizontally extending central trace (26) and an electrically conductive surrounding structure (40, 42) at least partially surrounding the central electrically conductive trace with electrically insulating material in between;
wherein the method comprises forming the coax structure by material of the layer structures of the stack (made from copper).
As to claim 16, Landis further comprising:
manufacturing the trace (26) on a block of an electrically insulating material (polyimide material, column 2, lines 54-55) formed on a first electrically conductive layer structure from the plurality electrically conductive layer structures.
As to claim 17, Landis further comprising: manufacturing horizontal portions of the surrounding structure by the first electrically conductive layer structure (42) below 
As to claim 18, Landis further comprising: manufacturing vertical portions (40) of the surrounding structure by forming vertical trenches (vias) in the stack and subsequently filling the trenches with an electrically conductive material (copper material).
As to claim 19, Landis further comprising: manufacturing horizontal portions (42) of the surrounding structure and the trace (26) by electrically conductive layer structures located at different levels; manufacturing vertical portions (40) of the surrounding structure by forming vertical trenches (vias) in the stack and subsequently filling the trenches with an electrically conductive material (copper material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis in view of Florijancic et al. (U.S. Patent 4,909,909).
Regarding claim 3, Landis discloses all of the limitations of claimed invention except for the electrically insulating material comprises resin, in particular having reinforcing particles such as glass particles.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Florijancic employed in the component carrier of Landis in order to provide excellent superconducting and thermosetting characteristics.

Claims 9 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landis in view of Sherrer et al. (U.S. Patent 7,898,356).
Regarding claim 9, Landis discloses all of the limitations of claimed invention except for the surrounding structure has openings, where the vertical through connection extends through the surrounding structure.
Sherrer teaches a coaxial transmission line microstructures as shown in figure 6M comprising the surrounding structure (24, 22) has openings, where the vertical through connection (76) extends through the surrounding structure.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Sherrer employed in the component carrier of Landis in order to provide clearance gap or isolation structure between the conductors or patterns.
Regarding claims 20-23, Landis discloses all of the limitations of claimed invention except for filling the trenches is accomplished by depositing an electrically by at least one of plating and sputtering and filling the trenches is accomplished by pressing an electrically conductive paste in the trenches.
Sherrer teaches the microstructures as shown in figures 6A-6M that filling the trenches (channels) accomplished by depositing an electrically conductive material by at least one of plating and sputtering (column 9) and filling the trenches is accomplished by pressing an electrically conductive paste in the trenches (column 9 to column 15).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Sherrer employed in the component carrier of Landis in order to provide excellent transmission properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TUAN T DINH/           Primary Examiner, Art Unit 2848